Citation Nr: 0007194	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  00-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to primary service connection for hepatitis B 
and liver disease.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
liver disease and hepatitis B.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel 





INTRODUCTION

The veteran had active military service from September 1958 
to September 1962.

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 1999 rating decision in which the RO 
denied service connection for hepatitis B and liver disease 
and denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis B and liver 
disease.  In February 24, 2000, the veteran's representative 
submitted a motion to the Board requesting that the veteran's 
case be advanced on the docket due to the veteran's terminal 
illness.  Thereafter, on March 1, 2000, the Deputy Vice 
Chairman granted the veteran's motion and the veteran's case 
was advanced on the docket based on a finding of good or 
sufficient cause, pursuant to the provisions of 38 U.S.C. 
§ 7107 (West 1991) and 38 C.F.R. § 20.900(c) (1999).

The Board notes that a private attorney previously 
represented the veteran as recently as August 1999.  However, 
received at the RO in August 1999 was a new power of attorney 
executed by the veteran in favor of the New York State 
Division of Veterans' Affairs.  As such, the New York State 
Division of Veterans' Affairs now represents the veteran in 
this appeal.

The claim allegedly involving the provisions of 38 U.S.C.A. 
§ 1151 is addressed in the REMAND following the order portion 
of the decision.  


FINDINGS OF FACT

1.  The veteran has current diagnoses of liver disease and 
hepatitis B.

2.  The veteran asserts at least two instances during which 
he was exposed to the blood of fellow servicemen during 
service.

3.  The record includes medical opinion indicating that the 
veteran's liver disease is the result of hepatitis B likely 
contracted during service.  

4.  The veteran's claim is plausible.


CONCLUSION OF LAW

The claim of entitlement to primary service connection for 
hepatitis B and liver disease is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records are negative for any complaints, 
treatment or diagnoses involving hepatitis B or liver 
disease.  The veteran was treated in service for low back 
strain and duodenal ulcer disease.  Discharge examination did 
not reveal any disability of the liver.

Post-service treatment records reflect that the veteran was 
first diagnosed with liver disease and hepatitis B in 1993, 
some 30 years after his discharge from service.  Treatment 
records from the Massena Memorial Hospital North Country 
Veterans Clinic dated in October 1994 noted that the veteran 
had elevated liver function tests.  At that time, the veteran 
was to be sent for complete laboratory testing for liver 
function.

Medical records from the Hepburn Medical Center for the 
period from August 1996 to May 1999 report ongoing treatment 
for liver disease and hepatitis B since 1993.  The veteran 
was noted to have a history of multiple hospitalizations 
during this period for abdominal pain, bacterial peritonitis, 
upper gastric intestinal hemorrhage and esophageal varices.

In a December 1998 letter, Dale D. Legault, RN, noted the 
veteran's belief that his military service in foreign 
countries in the 1960's, as well as exposure to blood and/or 
blood borne pathogens, had resulted in his contracting the 
hepatitis B infection.

By letter dated March 28, 1999, Arthur J. DeCross, M.D., 
indicated that the veteran had a chronic active hepatitis B 
infection that had contributed to his cirrhosis of the liver.  
He noted that the veteran related the onset of his hepatitis 
B infection to the 1960's during military service, but Dr. 
DeCross was not sure why.  He further commented that there 
was no way to precisely date the onset of the veteran's 
hepatitis B infection.

In a letter dated March 29, 1999, Ben Handelsman, M.D., 
indicated that he had followed the veteran since 1996 for 
advanced liver disease with chronic hepatitis B.

In several letter from Michael S. Seidman, M.D., dated in 
1998 and 1999, it was indicated that the veteran had been 
followed on a regular basis for treatment of liver disease in 
the setting of chronic hepatitis B infection.  In a letter of 
November 23, 1998, Dr. Seidman indicated that, "based on the 
[veteran's] reports, it is more likely than not that he 
acquired his initial infection while in the service."

On VA examination in July 1999, the veteran reported possible 
exposure to hepatitis B in service when he wrestled a 
psychotic soldier who was bleeding to the ground; the veteran 
had cuts on his hands and feet at the time.  The examiner 
noted that the veteran had chronic liver disease, cirrhosis 
of the liver and hepatitis B, although no testing was 
conducted.  The VA examiner indicated that the etiology of 
the veteran's cirrhosis was chronic hepatitis B, which was 
likely contracted during his time in the military.

In a statement received at the RO in December 1999, the 
veteran related two episodes of blood exposure during service 
that he believes may have resulted in the development of his 
hepatitis B infection and liver disease.  The first incident 
occurred in Greenland when the veteran and two others 
attempted to restrain an airman who was out of control; the 
veteran indicated that he came into contact with the 
veteran's blood through scratches and cuts.  The veteran 
indicated that he was unable to contact the airman, but did 
contact another person who was there at the time.  A 
statement submitted from that person, identified as the 
former Base Catholic Chaplain, Fr. Donald E. Bartone, 
reported that he could not remember the details of the 
incident 39 years earlier, but did confirm that some type of 
incident occurred.  The second incident happened when the 
veteran was stationed in Ohio.  The veteran and his wife were 
driving and came across a motorcycle accident in which a 
young man was injured and lying in the road.  The veteran 
assisted the young man until an ambulance arrived and got 
some of that person's blood on his hands.  The veteran also 
indicated that he had all of his teeth pulled during his 
service in Greenland and was exposed to numerous needles.  He 
gave blood on one occasion in Texas.


II.  Analysis

To establish service connection for a disability, there must 
be evidence that such disability is due to disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If cirrhosis becomes manifest to a degree of 10 
percent or more within one year after discharge from service, 
it may be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim for primary service 
connection for hepatitis B and liver disease.  A well-
grounded claim is one that is plausible.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the absence 
of evidence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) 
(en banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In order for a claim of entitlement to service connection to 
be well-grounded, there must be competent evidence (lay or 
medical, as appropriate) of:  (1) a current disability; (2) 
an in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within 
the prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

There is no dispute that the veteran has a current diagnosis 
of hepatitis B and liver disease.  The veteran has maintained 
that he developed hepatitis B in service as a result of at 
least two separate incidents in which he claims to have been 
exposed to blood.  While, in denying this claim, the RO 
emphasized that there is no evidence that the veteran was 
exposed to either blood or blood borne pathogens during 
service, the veteran's assertions of experiencing, in effect, 
"injuries" during service, about which he is competent to 
testify, must be presumed to be credible for purposes of the 
well-grounded claim analysis.  See King v. Brown, 5 Vet. App. 
19 (1993).  The record also includes medical opinions that 
appear to establish a nexus between the veteran's current 
liver disease and hepatitis B and the veteran's service.  
Specifically, in letters dated in 1998 and 1999, a private 
physician, Dr. Seidman, indicated that, based upon the 
veteran's reports, it is more likely than not that he 
acquired his initial hepatitis B infection (which he 
identified as the setting for treatment of liver disease) 
while in service.  Likewise, the July 1999 VA examiner 
offered an opinion that the etiology of the veteran's 
cirrhosis was chronic hepatitis B, which was likely 
contracted during his time in the military.

Thus, the record contains evidence of current disability, 
injury during service, and a nexus between in-service injury 
and current disability.  As such, the veteran's claim is, at 
least, plausible, and, hence, well grounded.  


ORDER

As evidence of a well-grounded claim for primary service 
connection for liver disease and hepatitis B has been 
presented, the appeal, to this extent, is allowed.


REMAND

While, as noted above, the record includes at least two 
competent opinions indicating that hepatitis was likely 
contracted during service, neither examiner clearly explained 
the basis for his opinion.  Moreover, although the VA 
examiner indicated that he had reviewed the record, his 
opinion did not include a discussion of any relevant evidence 
of record.  For example, he did not comment on the 
significance of the veteran's service medical records (which 
reflect no complaints, diagnosis, or treatment for any 
disorder involving the liver, to include hepatitis B) or that 
fact that the first diagnosis of liver disease was not until 
1993, more than 30 years after the veteran's discharge from 
service.  Further, while, for purposes of the well-grounded 
analysis, it is presumed that the veteran's reported exposure 
to blood during service formed the basis for his opinion, he 
did not specify as much.  

Under these circumstances, the Board that obtaining 
supplemental medical opinion (either from the examiner who 
evaluated the veteran in 1999, or, if he is unavailable, from 
another physician) would be helpful in resolving the primary 
service connection issue on the merits.

The Board also notes that the veteran contends, in the 
alternative, that he is entitled to compensation for 
additional disability (liver disease and hepatitis B) 
sustained as a result of medication prescribed by VA 
physicians beginning in 1986 and continuing through 1996.  
Specifically, the veteran maintains that he was prescribed 
Ibuprofen for ten years despite the fact that long term usage 
of Ibuprofen is known to cause liver damage and, in some 
cases, death.  The veteran maintains that even after he was 
diagnosed with liver disease in 1993, and had complained of 
side effects from taking Ibuprofen, VA physicians continued 
to prescribe Ibuprofen for his service-connected back 
disability.  The veteran contends that the VA physicians 
should have monitored his liver functioning as recommended by 
the manufacturers of Ibuprofen; when he started to show signs 
of liver disease and dysfunction, he should have been taken 
off Ibuprofen completely.

The RO has adjudicated the veteran's claim as one for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  That statute provides, in 
pertinent part, that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  (Emphasis added.)  For 
claims filed prior to October 1, 1997, the appellant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).  But see 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).  The veteran filed this 
claim in October 1998.

However, notwithstanding the reference to "1151" in his 
claim, it appears that what the veteran actually is seeking 
is service connection for hepatitis B and liver disease 
secondary to his service-connected back disability.  
(Emphasis added).  Pursuant to 38 C.F.R. § 3.310(a) (1999), 
secondary service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disability.  That regulation has been interpreted 
to also permit service connection for the degree of 
disability resulting from aggravation of nonservice-connected 
disorder by a  service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Veterans who 
have claims of additional disability as a result of treatment 
for a service-connected disability may pursue claims for 
secondary service connection under 38 C.F.R. § 3.310(a) as 
this provision provides them with the greater benefit.

The medication prescribed for the veteran by the VA Medical 
Center (VAMC) in Syracuse, New York, during the time period 
in question from 1986 through approximately 1996, was for the 
veteran's service-connected back disability.  Insofar as the 
medication was prescribed for a service-connected disability, 
it appears that a claim for service connection for any 
additional disability alleged to have resulted should 
properly be adjudicated as claim for entitlement to secondary 
service connection under the provisions of 38 C.F.R. 
§ 3.310(a).  While the RO has not adjudicated the case on 
this basis, it should do so, in the first instance, to avoid 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board is mindful that the veteran has submitted a volume 
of evidence to support his contentions that there is a 
relationship between his long-term use of Ibuprofen as 
prescribed by VA physicians, and his liver disease.  However, 
the Board is not in a position to consider whether the 
veteran has presented a well-grounded claim for secondary 
service connection, or if so established, to adjudicate the 
case on the merits.  Of course, this issue will be rendered 
moot if service connection for hepatitis B and liver disease, 
on a primary basis, is granted.  

Based on the foregoing, these matters are hereby REMANDED to 
the RO for the following action:

1.  The RO should forward the claims file 
to the VA examiner who rendered the July 
1999 opinion or, if unavailable, to 
another appropriate specialist.  
Following a comprehensive review of the 
claims (to include the veteran's service 
medical records and the veteran's 
statements), the physician should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current liver disease/hepatitis B is the 
result of hepatitis B contracted during 
service.  The physician must clearly 
explain the basis for this opinion, 
commenting upon on the significance of 
the veteran's assertions, his service 
medical records, and his first diagnosis 
of liver disease post-service.  The 
report should be typewritten.

2.  The RO should review the physician's 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the claim for primary service 
connection for liver disease and 
hepatitis B on the basis of all pertinent 
evidence of record and all pertinent 
legal authority.  The RO should clearly 
explain the basis for its decision.  

4.  If primary service connection for 
hepatitis B and liver disease is not 
granted, the RO should clarify with the 
veteran whether he is actually seeking 
secondary service connection for 
hepatitis B and liver disease.  If so, or 
if the veteran does not respond, the RO 
should adjudicate that issue pursuant to 
the provisions of 38 C.F.R. § 3.310(a) 
and consistent with the holding of the 
Court in Allen, supra.

5.  If any determination remains adverse 
to the veteran, both the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
within the applicable time period before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



